Citation Nr: 0315739
Decision Date: 05/20/03	Archive Date: 07/22/03

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  93-17 102	)	DATE MAY 20, 2003
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the hands

2.  Entitlement to service connection for a chronic pulmonary disorder to include bronchitis, chronic obstructive pulmonary disease, and post-operative squamous cell carcinoma of the lung including left lower lobe resection residuals.  

3.  Entitlement to a combined rating in excess of 60 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from November 1950 to November 1952.  This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 1991 rating decision of the Waco, Texas, Regional Office which denied service connection for a chronic pulmonary disorder to include bronchitis, chronic obstructive pulmonary disease (COPD), and lung cancer.  In September 1991, the Waco, Texas, Regional Office, in pertinent part, denied service connection for traumatic arthritis of the hands and an increased disability evaluation for the veterans service-connected left knee injury residuals including traumatic arthritis.  In June 1992, the Waco, Texas, Regional Office, in pertinent part, denied service connection for a chronic low back disorder and bilateral patellar fracture residuals.  In January 1996, the Board, in pertinent part: determined that the veteran had withdrawn his claim for service connection for lung cancer and had not submitted a well-grounded claim of entitlement to service connection for traumatic arthritis of the hands; denied that claim; denied service connection for bilateral patellar fracture residuals; remanded the issue of the veterans entitlement to an increased evaluation for his left knee injury residuals to the Waco, Texas, Regional Office for additional action; and deferred its review of the veterans entitlement to service connection for a chronic pulmonary disorder to include COPD.  In October 1997, the Waco, Texas, Regional Office denied a combined rating in excess of 40 percent for the veterans service-connected disabilities.  

The veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In May 1998, the Court, in pertinent part, affirmed that portion of the Boards January 1996 decision which denied service connection for bilateral patellar fracture residuals; vacated that portion which denied service connection for traumatic arthritis of the hands; and remanded the issue to the Board for further action.  In December 1998, the Board, in pertinent part, remanded the issue of service connection for traumatic arthritis of the hands to the Waco, Texas, Regional Office for further action.  

In November 1999, the Waco, Texas, Regional Office, in pertinent part, denied both service connection for a chronic pulmonary disorder to include bronchitis, COPD, and asthma claimed as the result of tobacco use and nicotine dependence and a combined rating in excess of 40 percent.  In September 2000, the Board, in pertinent part, determined that the veteran had submitted a well-grounded claim of entitlement to service connection for arthritis of the hands; increased the evaluation for the veterans left knee injury residuals with arthritis from 20 to 40 percent evaluation for the veterans left knee injury residuals; and remanded the issues of service connection for arthritis of the hands and a chronic pulmonary disorder to include chronic bronchitis, COPD, and cancer of the left lung claimed as the result of tobacco use or nicotine dependence and the veterans entitlement to a combined rating in excess of 40 percent to the Waco, Texas, Regional Office for additional action.  

In October 2000, the Waco, Texas, Regional Office effectuated the Boards award of a 40 percent evaluation for the veterans left knee injury residuals as of March 1, 1999.  The action resulted in a combined 60 percent rating effective as of March 1, 1999.  The veteran subsequently moved.  In 2001, the veterans claims files were transferred to the Houston, Texas Regional Office (RO).  In May 2002, the Board denied an effective date prior to March 1, 1999 for the award of a 40 percent combined rating for the veterans left knee injury residuals including traumatic arthritis and determined that additional development of the record was required for the issues of the veterans entitlement to both service connection for arthritis of the hands and a chronic pulmonary disorder to include bronchitis, COPD, and post-operative squamous cell carcinoma of the lung including left lower lobe resection residuals and a combined rating in excess of 60 percent.  In December 2002, the Board determined that additional development of the record was required.  The veteran is represented in this appeal by the Disabled American Veterans.  



REMAND

In May and December 2002, the Board determined that additional development of the record was needed.  In September 2002, October 2002, and February 2003, the veteran was afforded VA examinations for compensation purposes.  The reports of the examinations have been incorporated into the record.  The veteran has not waived RO consideration of the additional evidence.  

The United States Court of Appeals for the Federal Circuit has recently invalidated the regulations which empowered the Board to consider additional evidence without prior RO review in the absence of a waiver of such review by the veteran or his representative.  Disabled American Veterans v. Secy of Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  Accordingly, this case is REMANDED for the following action: 

The RO should readjudicate the veterans claims of entitlement to both service connection for arthritis of the hands and a chronic pulmonary disorder to include bronchitis, COPD, and post-operative squamous cell carcinoma of the lung including left lower lobe resection residuals and a combined rating in excess of 60 percent.  If any of the benefits sought on appeal remain denied, the veteran should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of last SSOC.  The veteran and his representative should be given the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and argument while the case is in remand status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veterans appeal must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See  M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                  _________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2002).  
